DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 8/24/2020 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.


Response to Amendment
Claim(s) 1-4, 6-13, 15-17, 19, and 21 was/were originally pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Brett Bostrom on January 13, 2021.

The application has been amended as follows:
Claim 1:
A method of calibrating an intravascular pressure sensor comprising:
providing an intravascular device comprising an intravascular pressure sensor, wherein the intravascular pressure sensor has not undergone a factory calibration, said intravascular device being operatively connected to a controller;

inserting the intravascular pressure sensor into a vasculature of the patient through a guide lumen such that the intravascular pressure sensor protrudes into the vasculature;
receiving, at the controller, a pressure wire signal from the intravascular pressure sensor  that has not undergone [[a]] the factory calibration, wherein the pressure wire signal indicates pressure measurements in a second range of pressures; 
causing, while the intravascular pressure sensor protrudes into the vasculature, the controller to calibrate the intravascular pressure sensor over a range of temperatures relevant to the patient without using factory calibration data and solely by assigning the first range of pressures from the external pressure monitor to the second range of pressures from the intravascular pressure sensor; and 
advancing the intravascular pressure sensor to a desired measurement location.

Claim 10:
An intravascular system comprising:
	an intravascular device comprising an intravascular pressure sensor, wherein the intravascular pressure sensor has not undergone a factory calibration, the intravascular pressure sensor configured to be inserted into a vasculature of a patient through a guide lumen such that the intravascular pressure sensor protrudes to a first depth within the vasculature to facilitate calibration of the intravascular pressure sensor, wherein the intravascular pressure sensor is further configured to be advanced to a second depth within the vasculature associated with a desired measurement location; and
a controller in communication with the intravascular device and an external pressure 
receive pressure data from the external pressure monitor, wherein the pressure data indicates pressure measurements in a first range of pressures;
receive, from the intravascular pressure sensor that has not undergone the factory calibration, a pressure signal associated with the vasculature  while the intravascular pressure sensor is positioned at the first depth within the vasculature, wherein the pressure signal indicates pressure measurements in a second range of pressures; and
calibrate the intravascular pressure sensor over a range of temperatures relevant to the patient while the intravascular pressure sensor is positioned at the first depth within the vasculature, wherein the calibration is performed without using factory calibration data and solely by assigning the first range of pressures from the external pressure monitor to the second range of pressures from the intravascular pressure sensor.  

Claim 21:
An intravascular system comprising:
	an intravascular device comprising an intravascular pressure sensor, wherein the intravascular pressure sensor has not undergone a factory calibration, the intravascular pressure sensor configured to be inserted into a vasculature of a patient through a guide lumen such that the intravascular pressure sensor protrudes to a first depth within the vasculature to facilitate calibration of the intravascular pressure sensor, wherein the intravascular pressure sensor is further configured to be advanced to a second depth within the vasculature associated with a desired measurement location; and
a controller in communication with the intravascular device and an external pressure 
receive pressure data from the external pressure monitor, wherein the pressure data indicates pressure measurements in a first range of pressures;
receive, from the intravascular pressure sensor that has not undergone the factory calibration, a pressure signal associated with the vasculature  while the intravascular pressure sensor is positioned at the first depth within the vasculature, wherein the pressure signal indicates pressure measurements in a second range of pressures; and
remove fabrication variability associated with the intravascular pressure sensor by calibrating the intravascular pressure sensor while the intravascular pressure sensor is positioned at the first depth within the vasculature, wherein the calibration is performed without using factory calibration data and solely by assigning the first range of pressures from the external pressure monitor to the second range of pressures from the intravascular pressure sensor.  

Allowable Subject Matter
Claim(s) 1-4, 6-13, 15-17, 19, and 21 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to a system and method of providing an intravascular pressure sensor, wherein the intravascular pressure sensor has not undergone a factory calibration, an external pressure monitor, and a controller, wherein external pressure monitor data is received for a first range of pressures, inserting the intravascular pressure sensor into the vasculature of a patient, receiving intravascular pressure sensor data for a second range of pressures, calibrating the intravascular pressure sensor over a range of temperatures by assigning the first range of pressures from the external pressure monitor to the second range of  
The closest prior art of record is Manstrom et al (US 2013/0324864) (“Manstrom”) in view of Chang et al (US 2013/0041270) (“Chang”) and further in view of Von Arx et al (US 2006/0041281) (“Von Arx”) and further in view of Khair et al (US 6,533,729) (“Khair”).
Manstrom teaches an intravascular pressure sensor an external pressure monitor, and a controller, wherein external pressure monitor data is received, inserting the intravascular pressure sensor into the vasculature of a patient, receiving intravascular pressure sensor data, calibrating the intravascular pressure sensor by the pressure from the external pressure monitor, and advancing the intravascular pressure monitor to a desired measurement location.
Chang teaches that on-site calibration obviates the need for returning an intravascular pressure to a factory for recalibration. 
Von Arx teaches that calibration of pressure should account for variations in temperature.
Khair teaches that calibration of pressures from different devices should be done my comparing two range of pressures.
Yet their combined efforts do not fairly teach or suggest providing the intravascular pressure monitor without factory calibration and performing calibration only by on-site calibration as this circumvents the issue presented by an intravascular pressure calibrated at different environmental conditions (i.e. temperature, altitude, etc) that will cause the initial calibration to be inaccurate at the initial use.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                                        
/JAIRO H. PORTILLO/
Examiner, Art Unit 3791